UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 3, 2011 HERITAGE FINANCIAL GROUP, INC. (Exact name of Registrant as specified in its charter) Maryland 001-34902 38-3814230 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 721 North Westover Boulevard, Albany, Georgia31707 (Address of principal executive offices) (229) 420-0000 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. OTHER EVENTS On January 3, 2011, Heritage Financial Group, Inc., the holding company for HeritageBank of the South (the "Bank"), issued a press release announcing that the Bank has expanded its Mortgage Division with the opening of new mortgage production offices in Valdosta and McDonough, Georgia, concurrent with the hiring of a team of experienced mortgage lenders in those markets.Already a leading originator of mortgage loans in the Bank's home town of Albany and in Statesboro, the addition of these offices enhances the Bank's capabilities as a full-service mortgage lender, where loans are originated, underwritten and processed internally, and builds on the Bank's recent expansion efforts in Valdosta and elsewhere in South Georgia. In connection with this expansion, Derek Watkins joins HeritageBank of the South as Senior Vice President of Mortgage Lending and will oversee mortgage operations for the Bank.He brings a team of five additional mortgage lenders and four staff members, more than doubling the Bank's production personnel in the Mortgage Division. The full text of the press release is set forth in Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference herein. ITEM 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit 99.1 Press release dated January 3, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HERITAGE FINANCIAL GROUP Date:January 3, 2011 By: /s/ T. Heath Fountain T. Heath Fountain Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description of Exhibit(s) Copy of press release issued by the Company on January 3, 2011
